Name: 78/481/EEC: Commission Decision of 11 May 1978 approving the plan for the eradication of leucosis put forward by the Kingdom of Denmark (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  health;  Europe
 Date Published: 1978-06-08

 Avis juridique important|31978D048178/481/EEC: Commission Decision of 11 May 1978 approving the plan for the eradication of leucosis put forward by the Kingdom of Denmark (Only the Danish text is authentic) Official Journal L 152 , 08/06/1978 P. 0023 - 0023COMMISSION DECISION of 11 May 1978 approving the plan for the eradication of leucosis put forward by the Kingdom of Denmark (Only the Danish text is authentic) (78/481/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/391/EEC of 17 May 1977 introducing Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle (1), and in particular Article 9 (2) thereof, Whereas by letter dated 3 February 1978 the Kingdom of Denmark communicated a plan for the eradication of leucosis to the Commission; Whereas on examination this plan was found to comply with Directive 77/391/EEC ; whereas consequently the conditions for financial participation by the Community have been met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee ; whereas the Fund Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The plan for the eradication of leucosis put forward by the Kingdom of Denmark is hereby approved. Article 2 The Kingdom of Denmark shall put into effect by 15 May 1978 the laws, regulations and administrative provisions necessary to implement the plan referred to in Article 1. Article 3 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 11 May 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 145, 13.6.1977, p. 44.